allegations." O'Guinn v. State, 118 Nev. 849, 851-52, 59 P.3d 488, 489-90
                (2002) (footnotes omitted). As Burchett has not alleged that either of
                these exceptions apply, we decline to consider this contention on direct
                appeal.
                           Having concluded that Burchett is not entitled to relief, we
                           ORDER the judgment of conviction AFFIRMED.




                Douglas


                cc: Hon. Leon Aberasturi, District Judge
                     Paul G. Yohey
                     Attorney General/Carson City
                     Lyon County District Attorney
                     District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A